Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction requirement 
The new claims 18-20 are subject to a restriction requirement and are not entered. 
Claim 1-17 are directed to executing a first route task and a third route task.  
Claims 18-20 are directed to a first route task alone and the shape of the route.  This is classified in G01C21/3682 and others. This is distinct and is not entered as there is a search burden on the office.  Claims 18-20 are not entered.
Response to the applicant’s arguments
The previous rejection is withdrawn. The applicant’s amendments to the claims are entered.  Over the course of a new search a new reference was found and a new rejection is made herein. Applicant’s arguments are now moot. 

    PNG
    media_image1.png
    884
    708
    media_image1.png
    Greyscale

Taveira is silent but Weller teaches “…in the process of executing the first route task, determining  (see FIG. 1 where there is a task repository device 120 and that assigns the uAV task 130 and there is a dynamic evaluation system 115 to the server 110) 
    PNG
    media_image2.png
    905
    839
    media_image2.png
    Greyscale

whether there is a task that fails in execution:  (see block 645-655 where the task cannot be completed and has failed and the user is notified in block 655)
If there exists a task that fails in executing the first route task, 
determining and executing  (see paragraph 49 where in the method 900 it is determined that the task 130 has failed in execution and it is notified by the task has failed)
a second route task to location information corresponding to 
the task that fails in execution and …”  (see paragraph 49-51 where a user is provided a different task and a partial task completion option)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of WELLER since WELLER teaches that a first drone can be monitored by a server device. The server device can determine if the task is completed or if the task has failed. See FIG. 6, blocks 645.  The server can then communicate with the drone to see if the drone can perform the task different in a different embodiment and then provide a next action by communicating with the user that the drone has failed and to input or provide a new task from the repository 615. This can ensure completion of the tasks and notification that the task is outstanding or completed.  See paragraph 49-51 and FIG. 6 of Weller.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012 and in view of United States Patent Application Pub. No.: US20170021925A1 to Weller that was filed on 7-21-15 (hereinafter “Weller”). 
    PNG
    media_image3.png
    946
    698
    media_image3.png
    Greyscale


Taveira discloses “1.    A route information transmission method, applied to an unmanned aerial vehicle (UAV), comprising: (see station 214 and 256, 230 that can communicate with the drone 100)
  receiving route description information sent by a ground station, wherein the route (see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
description information comprises zone information, and the zone information comprises location information of a flight zone; (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b)
determining a first route task corresponding to the flight zone according to the zone information; and  (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. 

    PNG
    media_image4.png
    957
    1350
    media_image4.png
    Greyscale

Claim 1 is amended to recite and Taveira is silent but Levien teaches  “…  executing the first route task in the flight zone_when the first route task meets a first execution condition, wherein the first execution condition comprises at least one of the following: (see FIG. 8c where when the first uav receiving information that there is severe weather, danger and a heading of the second uav and that the second uav has no more fuel then the first uav can provide a different command) 
a preset route information, a preset flight environment, 
a preset flight task, and preset state information: and  (see FIG. 8 where a first UAV can understand from 1. A second uav that they have detected a hazard and from a second uav that there is severe weather in blocks 802-816)”

    PNG
    media_image1.png
    884
    708
    media_image1.png
    Greyscale

Taveira is silent but Weller teaches “…in the process of executing the first route task, determining  (see FIG. 1 where there is a task repository device 120 and that assigns the uAV task 130 and there is a dynamic evaluation system 115 to the server 110) 
    PNG
    media_image2.png
    905
    839
    media_image2.png
    Greyscale

whether there is a task that fails in execution:  (see block 645-655 where the task cannot be completed and has failed and the user is notified in block 655)
If there exists a task that fails in executing the first route task, 
determining and executing  (see paragraph 49 where in the method 900 it is determined that the task 130 has failed in execution and it is notified by the task has failed)
a second route task to location information corresponding to 
the task that fails in execution and …”  (see paragraph 49-51 where a user is provided a different task and a partial task completion option)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of WELLER since WELLER teaches that a first drone can be monitored by a server device. The server device can determine if the task is completed or if the task has failed. See FIG. 6, blocks 645.  The server can then communicate with the drone to see if the drone can perform the task different in a different embodiment and then provide a next action by communicating with the user that the drone has failed and to input or provide a new task from the repository 615. This can ensure completion of the tasks and notification that the task is outstanding or completed.  See paragraph 49-51 and FIG. 6 of Weller.

Levien teaches “…executing a third route task when the third route task meets a second execution condition, (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
wherein the second execution least one of the following: 
the first execution condition, execution of the first route task is finished,  (see FIG. 8f where the UAVs can report that the mission has been completed and the objective is compete or the mission status is not complete in blocks 805-858) 
    PNG
    media_image5.png
    944
    1379
    media_image5.png
    Greyscale

an intersection exists between the flight zone represented by the first route task and the flight zone represented by the third route task, (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
preset route. | information, preset flight environment, preset flight task, and preset state information.  (see paragraph 115 to 119 where one drone can fail in the mission and the second drone can proceed to complete the mission and replace the payload from the depot and then take the payload to the original destination and the original drone has been hacked)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of LEVIEN since LEVIEN teaches that a first drone can communicate with a second and a third drone to understand about hazards, or severe weather and then modulate a path of the first drone. See FIG. 8a to 9. Additionally, a second and a third drone can provide indications that the mission was a success or a failure to the first drone.   If a mission of the second drone has failed (payload deliver) or if the second drone has been hacked and is not operable, then a first drone can move to the depot and obtain a second replacement payload and complete the mission.  This can ensure a mission success even if the drone is lost.   See claims 1-33 and paragraph 115-130 of Levien.

Taveira discloses “…executing the first route task in the flight zone”.  (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
Taveira discloses “2.    The method according to claim 1, wherein the determining the first route task corresponding to the flight zone according to the zone information comprises:
determining location information of a start waypoint and a route shape according to the zone information; and (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)
 determining a flight route in the first route task according to the location information of the start waypoint and the route shape. (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b)”. 
Taveira discloses “3.    The method according to claim 1, wherein the determining the first route task corresponding to the flight zone according to the zone information comprises: (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b)”.
determining waypoint information in the flight zone according to the zone information; (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)
and
determining  a flight route in the first route task according to the waypoint information. (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. 
Taveira discloses “4.    The method according to claim 3, wherein the determines waypoint information in the flight zone according to the zone information comprises: (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b)”.
determining, according to the zone information, location information of a start waypoint and location information of a terminal waypoint in the flight zone. (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. 
Taveira discloses “5.    The method according to claim 1, wherein the determining a first route task
corresponding to the flight zone according to the zone information comprises:
determining, according to the zone information, whether there exists
a no-fly zone; and (see paragraph 50-57 and 260a-b) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b)”.
if there exists a no-fly zone, determining a flight route that corresponds to the flight zone and avoids the no-fly zone”. (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”.
Taveira discloses “ 6. The method according to claim 1, wherein after the determining the first route task
corresponding to the flight zone according to the zone information, the method further comprises: (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)
obtaining flight state information; and (see paragraph 30-38)
determining, according to the flight state information, whether the first route task meets 10 the first execution condition;  (see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) 
wherein the executing the first route task in the flight zone comprises:
executing the first route task in the flight zone if the first route task meets the first execution condition”. (see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of United States Patent Application Pub. No.: US 2018/0067765A1 to Ra et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012 and in view of Weller. 
    PNG
    media_image6.png
    632
    536
    media_image6.png
    Greyscale

Taveira is silent but Ra teaches “7.    The method according to claim 6, further comprising:
 sending first prompt information to the ground station if the first route task does not meet the first execution condition, so as to indicate that execution of the first route task fails”. (See paragraph 47-54).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of RA since RA teaches that a processor can determine for traffic network purposes in an RF system if a task is completed or can be completed based on the resources that are available and based on a resource optimization.  The tasks can be scored and a priority of the tasks can be compared and scored. Then a resource can be assigned and if a failure occurs then a prompt can be provided to allocate different or a second set of resources if needed.  See claim 14-20 and paragraph 47-54.  This can provide an improved system so the high priority tasks will be completed by a different resource via a processor command in a highly automated manner.    


Claim 8 is cancelled. 
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of United States Patent Application Pub. No.: US 2018/0067765A1 to Ra et al. that was filed in 2016 and in view of United States Patent Application No.: US 2017/0357263A1 to Glatfelter et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012 and in view of Weller. 

    PNG
    media_image6.png
    632
    536
    media_image6.png
    Greyscale

Taveira is silent but Ra teaches “8.    The method according to claim 1, further comprising
in the process of executing the first route task, determining whether there exists a task that fails in execution; and(See paragraph 47-54)”. 
    PNG
    media_image7.png
    668
    762
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of RA since RA teaches that a processor can determine for traffic network purposes in an RF system if a task is completed or can be completed based on the resources that are available and based on a resource optimization.  The tasks can be scored and a priority of the tasks can be compared and scored. Then a resource can be assigned and if a failure occurs then a prompt can be provided to allocate different or a second set of resources if needed.  See claim 14-20 and paragraph 47-54.  This can provide an improved system so the high priority tasks will be completed by a different resource via a processor command in a highly automated manner.    

Taveira is silent but Glatfelter et al. teaches “  if there exists a task that fails in execution, after executing the first route task, (see blocks 252-260 where a task is interrupted then a processor can dispatch assets to stop the first task and then perform a second task in block 260)

    PNG
    media_image8.png
    671
    778
    media_image8.png
    Greyscale
determining a second route task according to location information corresponding to the task that fails in execution”. (see FIG. 4 where when the task fails the server 142 provides a re-task assignment in block 138 back to 200 and then the drone is navigated to a different 3d location to provide a scanning of a new task in blocks 202-218);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GLATFELTER et al. since GLATFELTER of BOEING™ teaches that a server can provide so called “drone re-tasking assignments”.  The method 200 can include if a drone has a poor sensor value 208, or cannot find the objective, 212, or if there is a high priority emergency 214, or if the drone has searched a zone and cannot achieve the objective 216, or if the drone has poor processing and an error and needs a human decision to be made 218.  The server can then determine that there is some problem with the drone and for example, the sensor is broken in block 210 or the drone is deficient in some way.  The server can also determine that the high priority task is needed to be completed (emergency). See paragraph 69.  The server can then cancel other drone tasks and send different better drones to complete the objective immediately.  For example, in table 1, page 4 the temperature sensor can provide an increased threshold temperature and the search for people is needed and this is urgent so working second to n drone can be re-tasked for this search.  This can provide an improved system so the high priority tasks will be completed by a different “working” drone that is better via a processor command by the server 138 in FIG. 4 in a highly automated manner.    See paragraph 41-67 and claims 1-11 of GLATFELTER. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of United States Patent Application Pub. No.: US 2018/0067765A1 to Ra et al. that was filed in 2016 and in view of United States Patent Application No.: US 2017/0357263A1 to Glatfelter et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012 and in view of Weller. 

Taveira is silent but Glatfelter et al. teaches “  9.    The method according to claim 8, further comprising:
sending a task execution failure message to the ground station if there exists a task that 25 fails in execution”.  (see FIG. 4 where if a sensor is failed or if there is a null value then a message that is generated and indicates that the sensor x has failed and requires calibration and in block 216 the zone cannot be cleared and the objective is not found and then in block 138 a re-tasked assignment is made)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GLATFELTER et al. since GLATFELTER of BOEING™ teaches that a server can provide so called “drone re-tasking assignments”.  The method 200 can include if a drone has a poor sensor value 208, or cannot find the objective, 212, or if there is a high priority emergency 214, or if the drone has searched a zone and cannot achieve the objective 216, or if the drone has poor processing and an error and needs a human decision to be made 218.  The server can then determine that there is some problem with the drone and for example, the sensor is broken in block 210 or the drone is deficient in some way.  The server can also determine that the high priority task is needed to be completed (emergency). See paragraph 69.  The server can then cancel other drone tasks and send different better drones to complete the objective immediately.  For example, in table 1, page 4 the temperature sensor can provide an increased threshold temperature and the search for people is needed and this is urgent so working second to n drone can be re-tasked for this search.  This can provide an improved system so the high priority tasks will be completed by a different “working” drone that is better via a processor command by the server 138 in FIG. 4 in a highly automated manner.    See paragraph 41-67 and claims 1-11 of GLATFELTER. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of United States Patent Application Pub. No.: US 2018/0067765A1 to Ra et al. that was filed in 2016 and in view of United States Patent Application No.: US 2017/0357263A1 to Glatfelter et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012 and in view of Weller. 

Taveira is silent but Glatfelter et al. teaches “10.    The method according to claim 9, further comprising:
receiving a control instruction that is sent by the ground station with respect to the second route task; and (see FIG. 4 where the server 138 provides a re-tasking assignment given that the objective is not met and the sensors have failed)
executing the second route task according to the control instruction.  (see FIG. 4 where if a sensor is failed or if there is a null value then a message that is generated and indicates that the sensor x has failed and requires calibration and in block 216 the zone cannot be cleared and the objective is not found and then in block 138 a re-tasked assignment is made)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GLATFELTER et al. since GLATFELTER of BOEING™ teaches that a server can provide so called “drone re-tasking assignments”.  The method 200 can include if a drone has a poor sensor value 208, or cannot find the objective, 212, or if there is a high priority emergency 214, or if the drone has searched a zone and cannot achieve the objective 216, or if the drone has poor processing and an error and needs a human decision to be made 218.  The server can then determine that there is some problem with the drone and for example, the sensor is broken in block 210 or the drone is deficient in some way.  The server can also determine that the high priority task is needed to be completed (emergency). See paragraph 69.  The server can then cancel other drone tasks and send different better drones to complete the objective immediately.  For example, in table 1, page 4 the temperature sensor can provide an increased threshold temperature and the search for people is needed and this is urgent so working second to n drone can be re-tasked for this search.  This can provide an improved system so the high priority tasks will be completed by a different “working” drone that is better via a processor command by the server 138 in FIG. 4 in a highly automated manner.    See paragraph 41-67 and claims 1-11 of GLATFELTER. 

Claims 11-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of United States Patent Application No.: US 2017/0357263A1 to Glatfelter et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012 and in view of Weller. 

Taveira is silent but Glatfelter et al. teaches “11. The method according to claim 1, further comprising:
 receiving updated route description information sent by the ground station, wherein the  (see paragraph 41-48 where if the drone cannot performed the high priority task then a second drone is dispatched to search for people as this is a high risk event)
updated route description information comprises updated waypoint information or updated zone information; and  (see paragraph 41-48 where if the drone cannot performed the high priority task then a second drone is dispatched to search for people as this is a high risk event; see also FIG. 2 that shows the waypoint information for the new second drone as a)
updating the first route task to be the third route task according to the updated route description information.  (See claims 18-23 where when the first drone has a poor sensor data, then a task can be re-assigned to a second autonomous vehicle that has assets needed to perform the task and then the autonomous vehicle is controlled by the control center and is dispatched).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GLATFELTER et al. since GLATFELTER of BOEING™ teaches that a server can provide so called “drone re-tasking assignments”.  The method 200 can include if a drone has a poor sensor value 208, or cannot find the objective, 212, or if there is a high priority emergency 214, or if the drone has searched a zone and cannot achieve the objective 216, or if the drone has poor processing and an error and needs a human decision to be made 218.  The server can then determine that there is some problem with the drone and for example, the sensor is broken in block 210 or the drone is deficient in some way.  The server can also determine that the high priority task is needed to be completed (emergency). See paragraph 69.  The server can then cancel other drone tasks and send different better drones to complete the objective immediately.  For example, in table 1, page 4 the temperature sensor can provide an increased threshold temperature and the search for people is needed and this is urgent so working second to n drone can be re-tasked for this search.  This can provide an improved system so the high priority tasks will be completed by a different “working” drone that is better via a processor command by the server 138 in FIG. 4 in a highly automated manner.    See paragraph 41-67 and claims 1-11 of GLATFELTER. 

 Taveira is silent but Glatfelter et al. teaches “12. The method according to claim 11, further comprising:
determining, according to a current execution state of the first route task, whether the third route task meets the second execution condition; (See claims 18-23 where when the first drone has a poor sensor data, then a task can be re-assigned to a second autonomous vehicle that has assets needed to perform the task and then the autonomous vehicle is controlled by the control center and is dispatched).
executing the third route task if the third route task meets the second execution condition; (see FIG. 4, blocks 208-218 where the drone sensor data is determined to be working or not working or if the drone cannot find the objective, or if the zone is cleared but nothing is found and paragraph 41-48 where if the drone cannot performed the high priority task then a second drone is dispatched to search for people as this is a high risk event; see also FIG. 2 that shows the waypoint information for the new second drone as a)
and
  sending second prompt information to the ground station if the third route task does not(see FIG. 4 where if a sensor is failed or if there is a null value then a message that is generated and indicates that the sensor x has failed and requires calibration and in block 216 the zone cannot be cleared and the objective is not found and then in block 138 a re-tasked assignment is made)

meet the second execution condition, so as to indicate that execution of the third route task fails. (see FIG. 4 where if a sensor is failed or if there is a null value then a message that is generated and indicates that the sensor x has failed and requires calibration and in block 216 the zone cannot be cleared and the objective is not found and then in block 138 a re-tasked assignment is made)”.
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GLATFELTER et al. since GLATFELTER of BOEING™ teaches that a server can provide so called “drone re-tasking assignments”.  The method 200 can include if a drone has a poor sensor value 208, or cannot find the objective, 212, or if there is a high priority emergency 214, or if the drone has searched a zone and cannot achieve the objective 216, or if the drone has poor processing and an error and needs a human decision to be made 218.  The server can then determine that there is some problem with the drone and for example, the sensor is broken in block 210 or the drone is deficient in some way.  The server can also determine that the high priority task is needed to be completed (emergency). See paragraph 69.  The server can then cancel other drone tasks and send different better drones to complete the objective immediately.  For example, in table 1, page 4 the temperature sensor can provide an increased threshold temperature and the search for people is needed and this is urgent so working second to n drone can be re-tasked for this search.  This can provide an improved system so the high priority tasks will be completed by a different “working” drone that is better via a processor command by the server 138 in FIG. 4 in a highly automated manner.    See paragraph 41-67 and claims 1-11 of GLATFELTER. 

 
Claims 13-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of Levien and in view of Weller. 
    PNG
    media_image9.png
    585
    432
    media_image9.png
    Greyscale



Taveira discloses “13.    A route information transmission method, applied to a ground station, comprising: (see station 214 and 256, 230 that can communicate with the drone 100)
generating zone information according to a user operation, wherein the zone information(see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
comprises location information of a flight zone; and(see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b)
sending route description information comprising the zone information(see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)
 to an unmanned aerial vehicle (UAV), so that the UAV determines a first route task corresponding to the flight zone according to the zone information”.  (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
 

    PNG
    media_image4.png
    957
    1350
    media_image4.png
    Greyscale

Claim 13 is amended to recite and Taveira is silent but Levien teaches  “…  executing the first route task in the flight zone_when the first route task meets a first execution condition, 
wherein the first execution condition comprises at least 
one of the following: (see FIG. 8c where when the first uav receiving information that there is severe weather, danger and a heading of the second uav and that the second uav has no more fuel then the first uav can provide a different command) 
a preset route information, a preset flight environment, a preset flight task, and preset state information: and  (see FIG. 8 where a first UAV can understand from 1. A second uav that they have detected a hazard and from a second uav that there is severe weather in blocks 802-816)

    PNG
    media_image1.png
    884
    708
    media_image1.png
    Greyscale

Taveira is silent but Weller teaches “… if.a task execution failure message fed back by the UAV with 
respect to the first route task is received, 
determining a task that fails in execution in the first route task.  
redetermining a second route task according to the task that fails 
in execution: 
if a confirm operation of the user for the second route task is 
a control instruction to the UAV, so that the UAV executes the second route task 
alter receiving the control instruction:  (see FIG. 1 where there is a task repository device 120 and that assigns the uAV task 130 and there is a dynamic evaluation system 115 to the server 110) 
    PNG
    media_image2.png
    905
    839
    media_image2.png
    Greyscale

(see block 645-655 where the task cannot be completed and has failed and the user is notified in block 655)
  (see paragraph 49 where in the method 900 it is determined that the task 130 has failed in execution and it is notified by the task has failed)(see paragraph 49-51 where a user is provided a different task and a partial task completion option)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of WELLER since WELLER teaches that a first drone can be monitored by a server device. The server device can determine if the task is completed or if the task has failed. See FIG. 6, blocks 645.  The server can then communicate with the drone to see if the drone can perform the task different in a different embodiment and then provide a next action by communicating with the user that the drone has failed and to input or provide a new task from the repository 615. This can ensure completion of the tasks and notification that the task is outstanding or completed.  See paragraph 49-51 and FIG. 6 of Weller.

Levien teaches “…executing a third route task when the third route task meets a second execution condition, (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
wherein the second execution least one of the following: 
the first execution condition, execution of the first route 
task is finished,  (see FIG. 8f where the UAVs can report that the mission has been completed and the objective is compete or the mission status is not complete in blocks 805-858) 
    PNG
    media_image5.png
    944
    1379
    media_image5.png
    Greyscale

an intersection exists between the flight zone represented by the first route task and the flight zone represented by the third route task, (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
preset route. | information, preset flight environment, preset flight task, and preset state information.  (see paragraph 115 to 119 where one drone can fail in the mission and the second drone can proceed to complete the mission and replace the payload from the depot and then take the payload to the original destination and the original drone has been hacked)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of LEVIEN since LEVIEN teaches that a first drone can communicate with a second and a third drone to understand about hazards, or severe weather and then modulate a path of the first drone. See FIG. 8a to 9. Additionally, a second and a third drone can provide indications that the mission was a success or a failure to the first drone.   If a mission of the second drone has failed (payload deliver) or if the second drone has been hacked and is not operable, then a first drone can move to the depot and obtain a second replacement payload and complete the mission.  This can ensure a mission success even if the drone is lost.   See claims 1-33 and paragraph 115-130 of Levien.

Taveira discloses “14.    The method according to claim 13, further comprising:
   determining the first route task corresponding to the flight zone according to the zone
information; and(see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b)
displaying the first route task; (see paragraph 170-171)
wherein the sending route description information comprising the zone information to aUAV comprises: (see paragraph 45 and claims 10-11)
sending the route description information comprising the zone information to the UAV 5    if a confirm operation of a user for the flight route is detected. (see claims 10-11, paragraph 77 and drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b)”.
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of United States Patent Application No.: US 2017/0357263A1 to Glatfelter et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012 and in view of Weller. 

    PNG
    media_image10.png
    327
    277
    media_image10.png
    Greyscale

 
Taveira is silent but Glatfelter et al. teaches “15.    The method according to claim 13, further comprising: , (see blocks 252-260 where a task is interrupted then a processor can dispatch assets to stop the first task and then perform a second task in block 260) 
    PNG
    media_image11.png
    538
    624
    media_image11.png
    Greyscale



   displaying the second route task. ”. (see FIG. 4 where when the task fails the server 142 provides a re-task assignment in block 138 back to 200 and then the drone is navigated to a different 3d location to provide a scanning of a new task in blocks 202-218 and in block 224 this can be accomplished by a person using a display);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GLATFELTER et al. since GLATFELTER of BOEING™ teaches that a server can provide so called “drone re-tasking assignments”.  The method 200 can include if a drone has a poor sensor value 208, or cannot find the objective, 212, or if there is a high priority emergency 214, or if the drone has searched a zone and cannot achieve the objective 216, or if the drone has poor processing and an error and needs a human decision to be made 218.  The server can then determine that there is some problem with the drone and for example, the sensor is broken in block 210 or the drone is deficient in some way.  The server can also determine that the high priority task is needed to be completed (emergency). See paragraph 69.  The server can then cancel other drone tasks and send different better drones to complete the objective immediately.  For example, in table 1, page 4 the temperature sensor can provide an increased threshold temperature and the search for people is needed and this is urgent so working second to n drone can be re-tasked for this search.  This can provide an improved system so the high priority tasks will be completed by a different “working” drone that is better via a processor command by the server 138 in FIG. 4 in a highly automated manner.    See paragraph 41-67 and claims 1-11 of GLATFELTER. 

 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of United States Patent Application No.: US 2017/0357263A1 to Glatfelter et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012 and in view of Weller. 


Taveira is silent but Glatfelter et al. teaches “ 17. The method according to claim 13, further comprising:
receiving an update operation of the user for the first route task; see paragraph 41-48 where if the drone cannot performed the high priority task then a second drone is dispatched to search for people as this is a high risk event)

generating updated route description information according to the update operation, wherein the updated route description information comprises updated waypoint information or updated zone information; and (see block 224, see paragraph 41-48 where if the drone cannot performed the high priority task then a second drone is dispatched to search for people as this is a high risk event; see also FIG. 2 that shows the waypoint information for the new second drone as a)

sending the updated route description information to the UAV, so that the UAV updates (see claims 18-23 where when the first drone has a poor sensor data, then a task can be re-assigned to a second autonomous vehicle that has assets needed to perform the task and then the autonomous vehicle is controlled by the control center and is dispatched).

the first route task to be a third route task according to the updated route description information. (see FIG. 4 where if a sensor is failed or if there is a null value then a message that is generated and indicates that the sensor x has failed and requires calibration and in block 216 the zone cannot be cleared and the objective is not found and then in block 138 a re-tasked assignment is made)”.
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GLATFELTER et al. since GLATFELTER of BOEING™ teaches that a server can provide so called “drone re-tasking assignments”.  The method 200 can include if a drone has a poor sensor value 208, or cannot find the objective, 212, or if there is a high priority emergency 214, or if the drone has searched a zone and cannot achieve the objective 216, or if the drone has poor processing and an error and needs a human decision to be made 218.  The server can then determine that there is some problem with the drone and for example, the sensor is broken in block 210 or the drone is deficient in some way.  The server can also determine that the high priority task is needed to be completed (emergency). See paragraph 69.  The server can then cancel other drone tasks and send different better drones to complete the objective immediately.  For example, in table 1, page 4 the temperature sensor can provide an increased threshold temperature and the search for people is needed and this is urgent so working second to n drone can be re-tasked for this search.  This can provide an improved system so the high priority tasks will be completed by a different “working” drone that is better via a processor command by the server 138 in FIG. 4 in a highly automated manner.    See paragraph 41-67 and claims 1-11 of GLATFELTER. 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668